Citation Nr: 1618692	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cold injury residuals to the feet.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in relevant part denied service connection for cold injury residuals.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.  The Board notes that, at the hearing, the record was held open for 60 days for the Veteran to submit additional evidence in support of his claim.  However, as explained in detail below, the Board finds that the evidence of record supports a grant of the Veteran's claim and, therefore, there is no reason to wait for additional evidence to render a decision on this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence being in equipoise, the Veteran has cold injury residuals of the feet related to his active military service.  


CONCLUSION OF LAW

Cold injury residuals of the feet were incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for cold injury residuals of the feet, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran testified at the March 2016 Board hearing that, in January 1952, he was serving in France building a canal for two months during which time it rained constantly and the temperatures were often below freezing, especially in the morning.  He stated that they lived in tents, had little to no heat and stayed wet.  He related that his feet froze, the bottoms became so sore that he could hardly walk and the skin on them peeled off "like an onion."  They had no medics there so he was unable to get any medical care at that time.  However, after they finished the canal and he was sent to another project elsewhere he was able to see a medic.  He testified that he was told he had "peripheral neuropathy and it's caused some damage to the nerves."  He was given some salves to put on his feet and, after about three months, they healed.  After that, he had to keep his feet dry and warm and continue to put salve on them or they would break out again with skin problems and would "bust open."  He testified that now his feet continue to be so sore that he has difficulty walking and that he has pins and needles on the bottom of his feet.  He further testified that he was told by a doctor at the Mayo Clinic and a doctor at the VA in Concord that his problems were related to his feet being frozen.

Initially the Board notes that the RO conceded in the January 2012 rating decision that the Veteran has cold weather exposure during his service in France.  

Furthermore, the Board finds the Veteran's testimony competent to establish that he sustained cold weather injuries during his service in France as such injuries are within his purview of personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds such testimony to be credible as well as it is consistent with the places, types and circumstances of his service.  See  38 C.F.R. § 3.303(a).  

Thus, the only question remaining is whether the Veteran's current problems in his feet are related to the cold injury incurred during service.  The Board finds the evidence to be in equipoise.

The Veteran has given credible testimony of a continuity of symptomatology since service indicating that he continued to have problems with his feet if he did not keep them warm and dry and continue to use salves on them after they healed from the initial injury in 1952 until the condition worsened around 1988.

The Veteran underwent a VA examination in December 2011.  His reported history was fairly consistent with his testimony at the Board hearing.  The examiner's diagnosis was cold injury, bilateral lower extremities, per Veteran statement without objective evidence to confirm this in the records.  The examiner stated that he could not determine without resort to mere speculation whether the current findings are residual of this injury.  Problems associated with diagnosis were identified as:  cold sensitization/feeling, color change of skin of feet, feet sweating, paresthesias, neuropathic pain, fungal infections of feet/toenails, skin thickening/thinning, and sleep disturbance due to symptoms.  The examiner's rationale as to why he could to render an opinion without resorting to speculation was because there were no objective findings of frostbite/cold injury in any of the records reviewed; the Veteran stated all his symptoms resolved after the acute injury within six weeks except for skin peeling; and all of the condition listed above were diagnosed long after the injury he claimed.  The examiner stated that, even if he had a cold injury, it was unclear when it could have occurred since he could have been exposed at another time when he was not in service.  The examiner commented that the only note he saw about possible frostbite was from January 2002 but it was not clear what that diagnosis was based on.  The Veteran stated he did not have symptoms again of various problems listed above until years after the injury, which would be unusual.  The trophic skin changes can also occur due to peripheral neuropathy.  Therefore, the examiner stated it would be purely speculative to state whether the current findings of skin changes, peripheral neuropathy, tinea pedis and onychomycosis, and diminished pulses with normal ABI's are related to the prior cold injury.  In fact, the examiner felt there was some evidence to suggest the neuropathy may be due to prior cervical and lumbar spine disease.

Other relevant evidence in the claims file includes medical records received in 1991 in relation to a claim for service connection for a low back disorder.  However, the RO did not consider these records in adjudicating the present claim despite their relevancy.  

These records include a February 1988 report of Nerve Conduction Studies that demonstrated an axonal neuropathy that was reported to be consistent with a previous study.  

They also contain the Mayo Clinic records the Veteran testified about at the hearing, which show he was evaluated in November 1988 and July 1990.  The report of the November 1988 evaluation clearly shows the Veteran underwent a comprehensive workup.  It was concluded that, although there is radiologic evidence of mild to moderate spinal stenosis, his symptoms were more likely related to a mild polyneuropathy that appeared to be acquired, but no specific etiology was uncovered (e.g., metabolic, heavy metals, vasculitis, monoclonal gammopathy).  Consequently, the physicians determined that the Veteran's symptoms involving his bilateral lower extremities was not related to his lumbar spine disorder.

In July 1990, the Veteran was reevaluated.  The report notes that the diagnosis in 1988 was distal small fiber neuropathy.  On examination, he was noted to have generalized hyporeflexia with absent ankle jerks bilaterally, mild distal weakness of the bilateral lower extremities, and sensory impairment to just above his ankles to all modalities of sensation.  Electromyography showed evidence of a sensorimotor peripheral neuropathy with minimal adverse changes since the last examination.  Autonomic reflex screen and quantitative sudomotor axon reflex tests showed some distal impairment of postganglionic sudomotor function indicating some involvement of sympathetic unmyelinated fibers distally.  The conclusion was that, although his neuropathy had progressed, the amount of structural damage fortunately remained limited suggesting that the pathologic process is an indolent one.

The Board also notes that the RO electronically reviewed VA treatment records April 2008 through November 2011 but did not associate the actual records with the claims file.  According to the Statement of the Case, these records showed no diagnosis of a cold injury.  However, according to the VA examiner, earlier VA treatment records contain a January 2002 treatment note showing a diagnosis of possible frostbite and a February 2007 report of nerve conduction studies and electromyography (NCV/EMG) of the bilateral upper and lower extremities.  The February 2007 NCV/EMG showed findings consistent with severe sensory and motor peripheral neuropathy, polyneuropathy, of the upper and lower extremities for unknown etiologies which are supportive of the Veteran's past history of medical work ups and diagnostic studies including EMG test at the Baltimore VA in 1994.  It was noted that electrophysiological features like these can be seen in chronic inflammatory demyelinating polyneuropathy (CIDP) or CIDP-like neuropathies.  In this case, it appears to be the relapsing and the remitting type of CIDP with onset, remission and recurrence.

Clearly the evidence shows the Veteran has problems with his feet that are consistent with cold injury residuals as identified by the VA examiner as cold sensitization/feeling, color changes of the skin of the feet, feet sweating, paresthesias, neuropathic pain, fungal infections of the feet/toenails, skin thickening/thinning, and sleep disturbance due to the symptoms caused by these problems.  The December 2011 VA examiner, however, felt it would be speculative to opine that these problems were in fact etiologically related to cold injury in service.  

However, none of the medical evidence really points to a clear etiology for these problems.  As early as 1988, the etiology of the Veteran's peripheral neuropathy has been unclear and apparently has remained unclear.  Like the VA examiner, other evidence of record related the Veteran's neuropathy in the bilateral lower extremities to either his lumbar or cervical spine disorders.  However, the November 1988 Mayo Clinic evaluation specifically excluded the lumbar spine disorder as an etiology.  Furthermore, the July 1990 Mayo Clinic report said the Veteran had a distal small fiber neuropathy which would not be related to a spine disorder.  Finally, the February 2007 NCV/EMG report appears to exclude a spine disorder as an etiology as well since it relates the Veteran's neuropathy to a demyelinating disease.  Such evidence seem to contradict the VA examiner's suggestion that the Veteran's peripheral neuropathy may be due to his cervical and lumbar spine disease.

As for the skin problems, the VA examiner said the atrophic skin problems could be related to the peripheral neuropathy.  The Veteran has stated, however, that he has had problems with the skin of his feet since the initial cold injury especially if he does not keep his feet warm and dry and keep putting salve on them.  

As for the other problems, there may be other etiologies for them but those have not been clearly identified while the cold injury has been.

Given the Veteran's credible testimony of a continuity of symptomatology since service and a worsening of his feet problems thereafter along with the medical evidence failing to establish a clear etiology for his current feet problems, the Board finds the evidence is in equipoise as to whether the Veteran's current feet problems are related to the cold injury he sustained during his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for cold injury residuals of the Veteran is granted.

ORDER

Entitlement to service connection for cold injury residuals to the feet is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


